2021 IL 126150



                                        IN THE
                               SUPREME COURT
                                            OF
                         THE STATE OF ILLINOIS




                                   (Docket No. 126150)

     In re APPLICATION FOR A TAX DEED (SI Resources, LLC, et al., Appellants,
                       v. Opal Castleman et al., Appellees).

                                Opinion filed June 17, 2021.


        JUSTICE CARTER delivered the judgment of the court, with opinion.

        Chief Justice Anne M. Burke and Justices Garman, Theis, and Neville
     concurred in the judgment and opinion.

        Justice Michael J. Burke specially concurred, with opinion.

        Justice Overstreet took no part in the decision.



                                         OPINION

¶1       The appellants, SI Resources, LLC, and Cadijah Brown, filed a two-count
     motion to void a tax deed because it was not issued and recorded within one year
     after the expiration of the statutory redemption period following the tax sale, as
     required by section 22-85 of the Property Tax Code (35 ILCS 200/22-85 (West
     2014)). The respondents, Stephen and Oral Castleman and William and Vicki
     Groome, filed a motion to dismiss that was granted by the trial court. The appellate
     court affirmed the dismissal order. 2020 IL App (5th) 190168, ¶ 39. The issues
     before this court implicate the application of section 22-85 to the facts of this case.
     We affirm the appellant court’s judgment.


¶2                                    I. BACKGROUND

¶3       According to the records of the Hamilton County treasurer, L.I. Brown Jr. was
     the last known person assessed for real estate taxes owed on certain mineral rights
     from land located in that county. After he died without a will in 1981, his only
     living blood relatives, siblings Cadijah Brown, Ross Brown, and Kevin Brown,
     became the owners of those mineral rights. The 2011 real estate taxes on those
     mineral rights were not paid.

¶4       On January 28, 2013, the Hamilton County collector sold the delinquent taxes
     on the mineral rights to Kathy Riley, who received a tax sale certificate. On June 1,
     2015, Riley assigned that certificate to Stephen and Opal Castleman (together,
     Castleman). Shortly after that, Castleman extended the taxes’ redemption date to
     October 10, 2015, and filed a petition for a tax deed in the Hamilton County circuit
     court on June 22, 2015. That court entered an order pursuant to section 22-40(a) of
     the Property Tax Code (35 ILCS 200/22-40(a) (West 2014)) on October 19, 2015,
     directing the Hamilton County clerk to issue a tax deed to Castleman. Thereafter,
     Castleman assigned the tax sale certificate to William and Vickie Groome
     (together, Groome), and the Brown siblings sold the mineral rights to SI Resources,
     delivering it a quitclaim deed in October 2015.

¶5        On November 12, 2015, SI Resources filed a postjudgment motion pursuant to
     section 2-1203 of the Code of Civil Procedure (735 ILCS 5/2-1203 (West 2014))
     to vacate the section 22-40(a) order. Cadijah Brown joined that motion. Castleman
     responded with a motion to dismiss the section 2-1203 motion to vacate, and the
     trial court granted the dismissal motion, finding that SI Resources and Brown
     lacked standing to file the motion to vacate. SI Resources and Brown (together, SI)
     appealed from the dismissal of their joint motion.




                                              -2-
¶6       During the pendency of that appeal, Groome recorded a tax deed on February
     29, 2016. Attached to the 2016 deed was an undated assignment of the tax sale
     certificate, indicating it was assigned to Groome on or before February 29, 2016.
     During oral arguments on the dismissal of SI’s section 2-1203 joint motion to
     vacate, the appellate panel questioned whether a writ of mandamus was the proper
     means of compelling a public official to act when a county clerk had issued a tax
     deed in error.

¶7       Apparently inspired by that appellate court discussion, SI filed a complaint for
     writ of mandamus in the Hamilton County circuit court against the Hamilton
     County clerk in June 2017, while the appeal from the dismissal of its section 2-
     1203 motion was still pending. During the mandamus proceedings, the Hamilton
     County clerk conceded that the 2016 deed issued to Groome did not comport with
     the underlying section 22-40(a) order, which directed the deed to be issued to
     Castleman. Accordingly, that court entered an “Agreed Judgment Order” granting
     SI’s request for a writ of mandamus. Castleman and Groome were not parties in the
     mandamus proceedings and did not challenge the validity of SI’s mandamus action
     or the order entered by that court, although both admitted to having knowledge of
     the action and order.

¶8       Meanwhile, SI’s appeal from the dismissal of the section 2-1203 motion to
     vacate the section 22-40(a) order continued. The appellate court focused on the
     language in section 2-1203 that permitted “ ‘any party ***, within 30 days after the
     entry of the judgment *** [to] file a motion for a rehearing, or a retrial, or
     modification of the judgment or to vacate the judgment or for other relief.’ *** 735
     ILCS 5/2-1203(a) (West 2014).” In re Application for a Tax Deed, 2017 IL App
     (5th) 160230-U, ¶ 13. Concluding that the section 2-1203 motion was “ ‘a nullity’ ”
     because SI Resources was not a “party” within the meaning of that section and
     Brown’s filing was untimely, the appellate court dismissed the appeal for lack of
     jurisdiction in August 2017. Id. ¶¶ 13-14 (quoting In re Application for a Tax Deed,
     2016 IL App (5th) 150517, ¶ 8). The Hamilton County clerk subsequently issued
     Castleman a “Corrective Tax Deed” on October 27, 2017, in compliance with the
     original section 22-40(a) order.

¶9       A few days before the 2017 deed was issued, SI filed a two-count petition with
     the Hamilton County circuit court clerk. Count I was labeled as a “Section 22-85




                                            -3-
       Motion to Void Tax Deed” and included a claim to have the deed voided pursuant
       to section 22-85 of the Property Tax Code (35 ILCS 200/22-85 (West 2016)). Count
       II, labeled a “[Section] 2-1401/22-45 Petition to Vacate the October 18, 2015 Order
       Directing Issuance of Tax Deed,” alternatively sought to vacate the section 22-40(a)
       order underlying that deed pursuant to section 22-45 of the Property Tax Code (id.
       § 22-45). SI successfully moved for leave to amend the petition and to join Groome
       as a necessary party.

¶ 10        Respondents Castleman and Groome filed a combined section 2-615 motion to
       dismiss count I (735 ILCS 5/2-615 (West 2016)) and section 2-619 motion to
       dismiss count II (id. § 2-619). They argued that count I should be dismissed for
       failing to state a claim because section 22-85 permitted either (but not both) the tax
       sale purchaser or an assignee of a tax sale certificate (here, Groome or Castleman)
       to obtain and record the tax deed and tolled the time to record the tax deed. SI did
       not enter a procedural challenge to the respondents’ petition.

¶ 11       The trial court treated both counts of SI’s amended petition as a section 2-1401
       petition (see id. § 2-1401) and dismissed count I pursuant to section 2-615 and
       count II pursuant to section 2-619 on September 24, 2018. A month later, SI filed
       a motion to reconsider the dismissal of count I, arguing that the 2017 tax deed was
       void under section 22-85 because the certificate holder (Groome) did not obtain
       and record the tax deed within one year after expiration of the redemption period
       on October 10, 2015. After the trial court denied SI’s motion to reconsider, SI filed
       a timely notice of appeal. That appeal is the basis for the issues currently before
       this court.

¶ 12       In the appellate court, SI asserted that the clock for the one year to obtain and
       record the tax deed started running on October 10, 2015, at the expiration of the
       redemption period. Because the 2017 tax deed was issued to Castleman on October
       27, 2017, well after the one-year time limit, SI claimed it was automatically void
       under the plain language of section 22-85. SI also noted that the Hamilton County
       clerk conceded error in issuing the 2016 tax deed to Groome during the 2017
       mandamus case.

¶ 13       In response, the respondents argued that section 22-40 used a conjunctive “or”
       that permitted either Castleman or Groome, as the purchaser and the assignee, to
       obtain and record the tax deed. They maintained that argument despite the section



                                               -4-
       22-40(a) order directing the county clerk to issue the tax deed to Castleman because
       they noted that Castleman had transferred the tax sale certificate to Groome. The
       respondents also asserted that the court’s mandamus order and the subsequently
       issued 2017 “corrective” tax deed were invalid because that court lacked subject-
       matter jurisdiction over the 2016 deed.

¶ 14        In June 2020, the appellate court affirmed the dismissal of count I of SI’s
       amended petition seeking to void the tax deed under section 22-85. That court
       initially concluded that a section 22-85 motion was not a legally cognizable means
       of collaterally attacking a tax deed. 2020 IL App (5th) 190168, ¶ 26. Even if the
       court treated count I as a section 2-1401(f) petition to void the tax deed under
       section 22-85, section 22-45 limits that challenge to four grounds, none of which
       was alleged here. Id. After entry of the appellate court’s adverse decision, SI filed
       a petition for leave to appeal pursuant to Illinois Supreme Court Rule 315 (eff. Oct.
       1, 2019) that was allowed by this court.


¶ 15                                     II. ANALYSIS

¶ 16       Before this court, SI offers arguments on two primary issues: (1) whether the
       appellate court erred by finding SI’s amended count I, seeking to void the 2017 tax
       deed issued to Castleman pursuant to section 22-85 of the Property Tax Code, failed
       to state a claim on which relief could be granted and (2) whether SI’s section 22-
       85 claim in its amended pleading constituted a valid declaratory judgment action.
       We address each issue in turn.

¶ 17       Although SI filed a two-count amended pleading, before this court it disputes
       only the dismissal of count I pursuant to section 2-615 of the Code of Civil
       Procedure (735 ILCS 5/2-615 (West 2016)). A ruling on a section 2-615 motion to
       dismiss is reviewed de novo because it challenges the legal sufficiency of a
       pleading. On appeal, the reviewing court must accept all well-pleaded facts in the
       pleading as well as any reasonable inferences arising from them. Cochran v.
       Securitas Security Services USA, Inc., 2017 IL 121200, ¶ 11. The court is tasked
       with determining whether the pleading’s allegations, when viewed in the light most
       favorable to the nonmovant, state a cause of action upon which relief may be
       granted. To grant a section 2-615 motion to dismiss, the pleadings must clearly
       show that the plaintiff would not be entitled to recover under any possible set of



                                               -5-
       facts. Id. To the extent that the parties’ arguments require this court to construe the
       relevant statutes, we also conduct that review de novo. 1010 Lake Shore Ass’n v.
       Deutsche Bank National Trust Co., 2015 IL 118372, ¶ 21.

¶ 18       SI first argues that the appellate court misconstrued section 22-85 by concluding
       that count I’s attempt to void the 2017 tax deed was a procedurally insufficient
       collateral attack. SI adds that the appellate court’s view effectively invalidates the
       language in section 22-85 limiting the time for obtaining and recording a tax deed.
       We disagree.

¶ 19      Section 22-85 states:

          “Unless the holder of the certificate purchased at any tax sale under this Code
          takes out the deed in the time provided by law, and records the same within one
          year from and after the time for redemption expires, the certificate or deed, and
          the sale on which it is based, shall, after the expiration of the one year period,
          be absolutely void with no right to reimbursement.” 35 ILCS 200/22-85 (West
          2016).

       SI contends that the provision’s plain language creates a self-executing
       consequence when a tax deed is recorded more than one year after the expiration of
       the redemption period: the tax sale certificate, tax deed, and underlying tax sale are
       all automatically void with no right to reimbursement.

¶ 20        As SI points out, a challenge to a section 22-40(a) order directing a county clerk
       to issue a tax deed when presented with a certificate of tax purchase is distinct from
       a challenge to either the actual certificate or tax deed. SI claims that the appellate
       court erred by construing count I as a collateral attack on the trial court’s section
       22-40(a) order directing the issuance of a tax deed to Castleman when it was, in
       fact, a direct attack on that 2017 tax deed. In SI’s view, the 2017 deed should not
       have been issued on October 27, 2017, because that date was more than one year
       after the expiration of the October 10, 2015, redemption period. Because section
       22-85 states that any tax deed issued after that one-year period is automatically
       void, the court must recognize that the 2017 deed obtained by Castleman is void.




                                                -6-
¶ 21      Our review of SI’s amended pleading reveals that its allegations are not entirely
       consistent with that argument. Consistent with that argument, paragraph 11 of SI’s
       amended pleading asserts that

          “SI and Brown’s Count I Motion to Void the Tax Deed pursuant to Section 22-
          85 of the [Property Tax Code] is an attack to void the Tax Deed, not vacate the
          order. This legal distinction was previously recognized by the Court in In re
          Application of the County Treasurer (Jerome Sirt v. GB Property
          Management), 333 Ill. App. 3d 355, 775 N.E.2d 86 (1st Dist. 2002); In re
          County Treasurer (MB Financial Bank v. CCPI, LLC), 2012 IL App (1st)
          101976 (hereinafter MB Financial); In re Application of the County Treasurer
          (John Zajicek, d/b/a Z Financial v. Lloyd Giordano), 2014 IL App (2d)
          130995.” (Emphasis added.)

       The introduction to that same pleading, however, states that SI was moving the trial
       court “to vacate the October 19, 2015 order directing the Hamilton County Clerk
       to Issue a Tax Deed to Stephen R. and /or Opal Castleman (Castleman) pursuant to
       35 ILCS 200/22-85 and pursuant to 735 ILCS 5/2-1401 and 35 ILCS 200/22-45,
       Illinois Case Law, and this Court’s judicial authority.” (Emphases added.)

¶ 22       In addition, the pleading’s statement of relief requested by SI conflicts with its
       claim before this court. At the end of the introduction, the pleading states, “The tax
       deed is void pursuant to Section 22-85 *** and the October 19, 2015 order directing
       the Clerk to issue a tax deed to Castleman *** must be vacated pursuant to section
       22-45(3) and (4) of the [Property Tax Code].” (Emphases added.) Finally, in the
       pleading’s last statement of SI’s request for relief, SI again asserts that “[t]he order
       directing the issuance of a tax deed to Castleman must be vacated pursuant to
       Section 22-45(3) and (4) of the [Property Tax Code]. 35 ILCS 200/22-45(3) and
       (4); 35 ILCS 200/22-10 through 22-40(a).” (Emphasis added.)

¶ 23       We begin our review of SI’s argument by looking past the conflicting assertions
       of count I, regarding them as attempts at relief that appear to have conflated count
       I’s request to vacate the 2017 tax deed with count II’s request to vacate the
       underlying October 2015 section 22-40(a) order. Instead, we first examine whether
       SI’s count I allegations sufficiently established a violation of section 22-85 to avoid
       dismissal. If they do not, the appellate court properly affirmed the trial court’s order
       dismissing count I.



                                                -7-
¶ 24       Count I alleges that Castleman obtained an order in the Hamilton County circuit
       court directing the clerk of that county to issue a tax deed to Castleman in October
       2015. That date is well within the one-year postredemption period ending in
       October 2016 mandated by section 22-85. The pleading asserts that, although
       Castleman obtained a timely order for issuance of a tax deed, he did not initially
       obtain that deed. Instead, Groome was “erroneously” issued the tax deed in
       February 2016. The 2016 deed was later “corrected” to show it was issued to
       Castleman after SI successfully prosecuted a separate action. That action sought a
       writ of mandamus “to compel Defendant, in her official capacity as the Hamilton
       County Clerk, to perform her non-discretionary statutory duty to reform the Tax
       Deed recorded ***, issued to [Groome], to correctly issue said tax deed to
       [Castleman] pursuant to the express direction of the Hamilton County Circuit
       Court’s October 19, 2015 Order.” (Emphases added.) In count I, SI also alleges that
       the “Clerk issued a tax deed to Castleman *** correcting the void tax deed.”
       (Emphasis added.) Count I then concludes by alleging that, “as a matter of law, a
       valid tax deed was not taken out and recorded in the time provided by law” because
       the 2017 deed to Castleman was not recorded until October 2017, well after the
       October 2016 deadline.

¶ 25       SI does not deny that the tax deed “erroneously” issued to Groome and recorded
       in February 2016 was issued within section 22-85’s one-year postredemption
       period. Indeed, SI implicitly relied on that deed being timely issued when it
       successfully maintained its mandamus action, compelling the Hamilton County
       clerk to issue a “corrective” deed to Castleman, consistent with the trial court’s
       2015 section 22-40(a) order.

¶ 26       SI’s mandamus action highlights the source of the problem that truly lies at the
       heart of this appeal. That problem is not, as SI contends, the timely issuance and
       recording of a tax deed before the expiration of section 22-85’s one-year
       postredemption period in October 2016. A tax deed was indisputably issued and
       recorded within that mandatory time limit. The critical problem is the deed’s failure
       to name the proper party as the recipient, creating a direct conflict between the deed
       and the trial court’s 2015 section 22-40(a) order. The former is an issue that may
       be deemed to trigger section 22-85, resulting in the tax deed becoming “absolutely
       void with no right to reimbursement” (35 ILCS 200/22-85 (West 2016)), as SI
       asserts. The latter is not.




                                               -8-
¶ 27       As the respondents contend, the court’s mandamus order is properly viewed as
       reforming and correcting the 2016 tax deed issued to Groome to comport with the
       2015 section 22-40(a) order directing the deed to be issued to Castleman. Indeed,
       that is precisely the remedy SI expressly pursued in its mandamus action. Its
       mandamus complaint specifically sought to compel the Hamilton County clerk “to
       reform the Tax Deed recorded ***, issued to [Groome], to correctly issue said tax
       deed to [Castleman] pursuant to the express direction of the [2015 section 22-40(a)]
       order.” (Emphases added.) The mandamus action did not seek to void the 2016 tax
       deed. SI’s amended count I also expressly recognized the fact that the 2017 tax deed
       issued to Castleman was “correcting” the 2016 tax deed obtained by Groome.

¶ 28       Moreover, section 22-85 declares that the tax certificate, the tax deed, and the
       sale underlying them are all “absolutely void with no right to reimbursement” if
       “the holder of the certificate purchased” does not obtain a tax deed and record it
       “within one year from and after the time for redemption expires.” Id. Here, “the
       holder of the certificate” at the time the 2016 tax deed was issued was Groome. The
       problem with issuing that deed to Groome was that it conflicted with the trial
       court’s 2015 section 22-40(a) order directing the deed to be issued to Castleman,
       who was the certificate holder at the time of the 2015 order. The clerk erroneously
       issued the deed to Groome when presented with proof of Castleman’s valid
       assignment of the tax certificate to Groome. To “correct” the erroneous issuance
       and recording of the 2016 deed to Groome, the Hamilton County clerk ultimately
       issued a “corrective” deed to Castleman in 2017 in accordance with the mandamus
       order obtained by SI.

¶ 29       Although SI now asserts that the 2016 deed was “void,” that assertion is
       unsupported by its mandamus complaint, the mandamus court order, the
       “corrective” 2017 deed, and the applicable law. “A void order or judgment is,
       generally, one entered by a court without jurisdiction of the subject matter or the
       parties, or by a court that lacks the inherent power to make or enter the order
       involved.” Ford Motor Credit Co. v. Sperry, 214 Ill. 2d 371, 379-80 (2005); see
       also Sarkissian v. Chicago Board of Education, 201 Ill. 2d 95, 103 (2002) (stating
       “ ‘[a] judgment, order or decree entered by a court which lacks jurisdiction of the
       parties or of the subject matter, or which lacks the inherent power to make or enter
       the particular order involved, is void, and may be attacked at any time or in any
       court, either directly or collaterally’ ” (quoting Barnard v. Michael, 392 Ill. 130,




                                              -9-
       135 (1945))). Applying those principles here, the Hamilton County clerk’s act of
       issuing the 2016 tax deed to Groome, while undoubtedly erroneous, did not create
       a “void” deed. The trial court’s 2015 section 22-40(a) order directed the clerk to
       issue a tax deed, giving the clerk the authority necessary to issue a deed. The clerk
       erred, however, by issuing the deed to the wrong person. That error did not,
       however, undermine the clerk’s ability to issue a tax deed pursuant to the Property
       Tax Code. Indeed, it is quite telling that SI’s complaint seeking a writ of mandamus
       to compel the clerk to correct the naming error by issuing the deed to Castleman
       never asserted that the 2016 deed was automatically void pursuant to section 22-
       85, nor did it request that court to find that the 2016 deed was void for any reason.

¶ 30       Although SI’s amended count I allegation at times characterized the 2016 tax
       deed as “void,” that characterization is legally incorrect. A void deed could not have
       been “corrected” by the issuance of the 2017 deed, the very relief SI requested and
       obtained in the mandamus court. The 2017 deed arose from the mandamus court’s
       order compelling the clerk “to perform her non-discretionary statutory duty to
       reform the Tax Deed” issued to Groome to comport with the trial court’s 2015
       section 22-40(a) order by reissuing it to Castleman. That language also supports the
       conclusion that the 2017 deed was a corrected or reformed version of the 2016 deed
       and was not an entirely new document, as would have been the case if the 2016
       deed were void and necessarily without any legal effect.

¶ 31       Because the 2017 tax deed issued to Castleman constituted a correction to the
       2016 deed that the clerk erroneously issued to Groome, the corrected deed was
       rooted in the 2016 deed that was obtained and recorded on February 29, 2016. In
       this instance, we deem the mandamus order to be the equivalent of a nunc pro tunc
       order directing the county clerk to issue a reformed tax deed to correct the clerk’s
       error in issuing the 2016 deed to Groome. See People v. Melchor, 226 Ill. 2d 24,
       32-33 (2007) (explaining that “the use of nunc pro tunc orders or judgments is
       limited to incorporating into the record something which was actually previously
       done by the court but inadvertently omitted by clerical error. It may not be used for
       supplying omitted judicial action, or correcting judicial errors under the pretense of
       correcting clerical errors.”). That conclusion is consistent with the reasoning
       applied by our appellate court in other tax deed cases. In In re Application of the
       Cook County Collector, 228 Ill. App. 3d 719, 732 (1991), the court recognized that,
       generally, the result of the erroneous use of authority is not void. More specifically,




                                               - 10 -
that court concluded that a county clerk’s failure to adhere to all statutory
requirements preceding the issuance of a tax deed and subsequent issuance of a tax
deed possessing inaccurate information does not make the deed void. As the
appellate court explained:

        “Even though the court exceeded its authority by erroneously entering a
   default judgment against a defendant who had answered the complaint, the
   judgment was held not void in Dils v. City of Chicago (1978), 62 Ill. App. 3d
   474, 480-81, 378 N.E.2d 1130. Where it was not beyond dispute that an order
   was in violation of the applicable statutory provisions, the order was held not
   void in People v. Holum (1988), 166 Ill. App. 3d 658, 660-61, 520 N.E.2d 419.
   Although a tax deed order had not been entered by a court clerk as required, it
   was held not void in Landis v. Miles Homes, Inc. (1971), 1 Ill. App. 3d 331,
   335, 273 N.E.2d 153. An incorrect property description did not render a
   judgment for the issuance of a tax deed void in Elliott v. Johnson (1987), 156
   Ill. App. 3d 70, 74, 508 N.E.2d 1229.” Id.

Here, the issuance of a valid tax deed was properly ordered by the trial court in
2015 when it directed the Hamilton County clerk to issue the deed to Castleman. If
that order had been properly carried out, the 2016 tax deed would not have been
erroneously issued to Groome. As in a different context involving issuance of a
deed, “[t]he act of approval was the thing essential” to create the right to the tax
deed. See Reid v. Morton, 119 Ill. 118, 133 (1886) (rejecting a claim that a
guardian’s sale deed was invalid when the original order confirming the sale was
not properly recorded prior to the issuance of a nunc pro tunc order approving the
sale; the court reasoned that the effective approval came from the original order,
not the subsequent nunc pro tunc order). Here, the critical “act of approval” was
the issuance of the trial court’s 2015 section 22-40(a) order. The subsequent
mandamus order simply ensured that the original 2015 order was carried out as
authorized. Thus, the 2016 tax deed was not void. Because the 2017 deed simply
corrected the named recipient of the original deed to conform to the 2015 section
22-40(a) tax deed order, the 2017 deed was a continuation of the prior, erroneously
drafted, deed. It is not disputed that the 2016 deed was clearly issued and recorded
within the deadline imposed by section 22-85. Thus, the appellate court correctly
affirmed the dismissal of amended count I of SI’s pleading.




                                       - 11 -
¶ 32       SI argues that it had no alternative options for seeking relief. Under the facts of
       this case, however, the available avenues for vacating the 2017 tax deed are clearly
       outlined in section 22-45 of the Property Tax Code (35 ILCS 200/22-45 (West
       2016)):

          “Tax deeds issued under Section 22-40 are incontestable except by appeal from
          the order of the court directing the county clerk to issue the tax deed. However,
          relief from such order may be had under Sections 2-1203 or 2-1401 of the Code
          of Civil Procedure in the same manner and to the same extent as may be had
          under those Sections with respect to final orders and judgments in other
          proceedings. The grounds for relief under Section 2-1401 shall be limited to:

                  (1) proof that the taxes were paid prior to sale;

                  (2) proof that the property was exempt from taxation;

                 (3) proof by clear and convincing evidence that the tax deed had been
              procured by fraud or deception by the tax purchaser or his or her assignee;
              or

                  (4) proof by a person or party holding a recorded ownership or other
              recorded interest in the property that he or she was not named as a party in
              the publication notice as set forth in Section 22-20, and that the tax
              purchaser or his or her assignee did not make a diligent inquiry and effort
              to serve that person or party with the notices required by Sections 22-10
              through 22-30.”

¶ 33       Because the time for appeal of the 2015 section 22-40(a) order directing the
       issuance of the tax deed has long passed, SI was limited to seeking relief under
       section 2-1203 (735 ILCS 5/2-1203 (West 2016)) or section 2-1401 (id. § 2-1401).
       Indeed, SI and Cadijah Brown filed a section 2-1203 motion to vacate that order,
       but that motion was dismissed for their lack of standing. SI’s appeal from that
       dismissal was also dismissed because SI Resources was not a party to the
       underlying tax deed proceeding and Cadijah Brown’s section 2-1203 petition was
       not timely filed. In Re Application for Tax Deed, 2017 IL App 5th 160230-U.

¶ 34       With that avenue foreclosed, SI could still seek relief under one of the four
       limited grounds enumerated for a section 2-1401 petition. Even if we construed




                                               - 12 -
       amended count I of SI’s pleading as implicitly seeking relief under section 2-1401,
       however, SI fares no better. Because the allegations in that count do not allege any
       of the grounds listed in section 22-45, the trial court again properly dismissed count
       I.

¶ 35       To support its position, SI correctly asserts that pleadings should be liberally
       construed when determining whether they should survive a motion to dismiss to
       ensure that substantial justice is done. First National Bank in De Kalb v. City of
       Aurora, 71 Ill. 2d 1, 8 (1978). That principle, however, is not the only one to be
       considered when evaluating the viability of a collateral attack on a tax deed because
       those proceedings implicate two competing public policies.

¶ 36       In In re Application of the County Collector, 217 Ill. 2d 1 (2005), this court
       explained that a section 2-1401 petition to set aside a tax deed is a collateral attack
       on the underlying order. The public policy favoring a collateral attack on the tax
       deed order is rooted in the serious consequences for the property owner that can
       arise from the forced sale of a home. The competing public policy disfavoring those
       collateral attacks recognizes the importance of ensuring the finality and
       marketability of the tax deed. Tax sale purchasers are motivated by the prospect of
       obtaining a marketable title. Id. at 17. If that motivation is frustrated, they will not
       participate in future tax sales. Id. at 17-18. Without the potential consequence of a
       tax sale, “delinquent taxpayers lose the incentive to pay their real estate taxes and
       tax revenues fall.” Id. The court then provided an overview of how the state
       legislature has balanced those competing public interests over the years.

¶ 37       Before 1951, the county clerk made the administrative decision on whether the
       statutory requirements for a tax deed had been met. Id. at 18. In 1951, the
       predecessor to the Property Tax Code (Ill. Rev. Stat. 1951, ch. 120, ¶ 482 et seq.)
       changed that. In re Application of the County Collector, 217 Ill. 2d at 18. It was
       enacted, “in large part, to improve the marketability and validity of tax titles in
       order to reduce real estate tax delinquencies.” Id. At that point, issuing a tax deed
       became a judicial function that was initiated with a petition, and the tax deed order
       became “incontestable” in the absence of a direct appeal. Id. at 18-19. The new
       provision did not provide for any collateral attacks, consistent with the stated intent
       that it should “ ‘be liberally construed so that tax deeds herein provided for shall
       convey merchantable title.’ ” Id. at 19 (quoting Ill. Rev. Stat. 1951, ch. 120, ¶ 747).




                                                - 13 -
¶ 38        In Southmoor Bank & Trust Co. v. Willis, 15 Ill. 2d 388 (1958), the court
       considered the “ ‘delicate problem’ ” of construing that provision in light of the
       predecessor to section 2-1401. In re Application of the County Collector, 217 Ill.
       2d at 19 (quoting Southmoor Bank, 15 Ill. 2d at 394). The court concluded “ ‘that
       the legislature desired to render tax titles incontestable except by direct appeal,
       subject to the provisions of [now-section 2-1401] of the Civil Practice Act,’ ” unless
       jurisdiction was lacking. Id. (quoting Southmoor Bank, 15 Ill. 2d at 394). The
       decision in Remer v. Interstate Bond Co., 21 Ill. 2d 504 (1961), reiterated that
       conclusion and added that allegations of fraud could also be raised in what is now
       a section 2-1401 collateral attack. In re Application of the County Collector, 217
       Ill. 2d at 19-20 (citing Remer, 21 Ill. 2d at 510, 514). In Urban v. Lois, Inc., 29 Ill.
       2d 542 (1963), this court explained the rationale for limiting collateral attacks on
       tax deed orders by noting it “ ‘would defeat the desired conclusiveness of the
       county court’s order for the issuance of a tax deed. The consequent effect upon the
       merchantability of tax titles would place the annual sale in the same status as existed
       before the 1951 amendments and which the legislature intended to change.’ ” In re
       Application of the County Collector, 217 Ill. 2d at 20 (quoting Urban, 29 Ill. 2d at
       549).

¶ 39       The relief that could be obtained in a collateral attack in a tax deed case was
       addressed again in In re Application of the County Treasurer, 92 Ill. 2d 400 (1982),
       where this court “ ‘adhere[d] to our previous holdings that [now-section 2-1401]
       relief in tax-deed cases is limited to those cases where fraud is proved or the
       judgment is void.’ ” In re Application of the County Collector, 217 Ill. 2d at 21
       (quoting County Treasurer, 92 Ill. 2d at 408).

¶ 40       The legislature subsequently codified the grounds previously stated by this
       court for relief in collateral attacks on tax deed orders and “created a new, statutory
       ground for collateral relief that is available in certain circumstances where the tax
       deed order ‘was effectuated pursuant to a negligent or willful error made by an
       employee of the county clerk or county collector.’ Ill. Rev. Stat. 1991, ch. 120, par.
       747.” Id. Those grounds were expanded again to include cases alleging a lack of
       the proper notice. As later explained in section 22-45 (35 ILCS 200/22-45 (West
       1994)), those grounds “express[ ] the balance struck by the legislature between the
       public policies of allowing collateral relief from tax deed orders and preserving the




                                                - 14 -
       marketability of tax deeds.” In re Application of the County Collector, 217 Ill. 2d
       at 21.

¶ 41       In In re Application of the County Collector, 217 Ill. 2d at 25-27, this court also
       rejected a request that it set aside a tax deed by invoking its “equitable powers.”
       The amendments enacted in 1990

              “added language, currently found in section 22-45 of the Property Tax
              Code, which states that ‘[t]he grounds for relief under Section 2-1401 shall
              be limited to’ those enumerated in the statute. 35 ILCS 200/22-45 (West
              1994). General, ‘equitable principles’ is not one of the grounds for relief
              listed in section 22-45.” Id. at 27.

       For those reasons, the court declined to consider arguments based in equity in
       seeking collateral relief to void a tax deed. Id.

¶ 42       Weighing competing public policy interests is a role best performed by the
       legislative branch. Manago v. County of Cook, 2017 IL 121078, ¶ 13. This court
       decided in In re Application of the County Collector, 217 Ill. 2d 1, not to reweigh
       the legislature’s determination of how to balance the competing public policies
       underlying the statutory avenues available to obtain collateral relief in tax deed
       cases, and SI has presented no compelling reason to alter that decision now.
       Accordingly, we hold that the appellate court did not err in affirming the trial
       court’s dismissal of count I of SI’s amended pleading. In light of that holding, we
       need not address the issue of whether SI’s section 22-85 claim could be properly
       raised in a declaratory judgment action.


¶ 43                                    III. CONCLUSION

¶ 44      For the reasons stated, the judgment of the appellate court upholding the
       dismissal of count I of the amended pleading is affirmed.


¶ 45      Affirmed.




                                               - 15 -
¶ 46      JUSTICE MICHAEL J. BURKE, specially concurring:

¶ 47      Based solely on the unique and highly unusual facts of this case, I concur in the
       majority’s judgment. I write separately to distance myself from the majority on two
       minor points and to clarify what is not being decided here.

¶ 48        First, I do not agree with the majority that the mandamus court’s order was the
       equivalent of a nunc pro tunc order. The use of nunc pro tunc orders or judgments
       is limited to incorporating into the record something that was previously done by
       the court but inadvertently omitted by clerical error. People v. Melchor, 226 Ill. 2d
       24, 32 (2007). A nunc pro tunc order is an entry now for something that was done
       on a previous date and is made to make the record speak now for what was actually
       done then. Pestka v. Town of Fort Sheridan Co., 371 Ill. App. 3d 286, 295 (2007).
       The purpose of such orders is to correct the record for a clerical or inadvertent
       scrivener’s error. U.S. Bank National Ass’n v. Luckett, 2013 IL App (1st) 113678,
       ¶ 27. This case does not involve a scrivener’s error, and the court was not asked to
       make the record speak for something that was actually done before. It is not, for
       instance, a case in which the clerk intended to issue a deed to the Castlemans but
       inadvertently issued a deed that read “Castletons.” Rather, the clerk intended to,
       and did, issue a deed to the Groomes, an entirely different party. Thus, I would not
       call the mandamus court’s order a nunc pro tunc order, and that language is
       unnecessary to reach the majority’s result.

¶ 49       Second, the majority states that SI’s assertion that the 2016 deed was void is
       “unsupported by its mandamus complaint, the mandamus court order, the
       ‘corrective’ 2017 deed, and the applicable law.” (Emphasis added.) Supra ¶ 29.
       However, the mandamus court order specifically finds the 2016 deed to be void.
       Paragraph 3 of that order reads: “Defendant concedes the tax deed issued on
       February 29, 2016 to William E. Groome and Vicki L. Groome was in violation of
       the October 19, 2015 Court order and is void.” The order contradicts itself,
       however, by granting the writ of mandamus requested by SI. The complaint for a
       writ of mandamus did not assert that the original tax deed was void and ask that a
       new deed be issued to the Castlemans. Rather, as the majority notes, the complaint
       alleged that the Hamilton County clerk had a “non-discretionary statutory duty to
       reform the Tax Deed recorded as document number 2016-0000013.” The
       complaint’s prayer for relief reads as follows:




                                              - 16 -
               “WHEREFORE, SI RESOURCES, LLC, Plaintiff, prays that this Court
           grant its Complaint for Writ of Mandamus and enter an order compelling
           Defendant, Mary Anne Hopfinger, in her official capacity as the Hamilton
           County Clerk, to comply with the Hamilton County Circuit Court’s October 19,
           2015 Order by reforming the tax deed recorded with the Hamilton County
           Recorder of Deeds as document number 2016-00000313, to list Stephen R.
           and/or Opal Castleman as grantees and for such relief this court deems fair and
           just.”

       So, by granting the writ of mandamus, the court was ordering that the original tax
       deed be reformed. Consistent with the court’s order, a “Corrective Tax Deed” was
       issued, and it specifically states that it is correcting the tax deed recorded on
       February 29, 2016. Thus, the mandamus court’s assertion that the original tax deed
       was void is belied by the actions of the mandamus court.

¶ 50       Finally, I wish to emphasize that the mandamus court order was issued in a
       separate proceeding and that order was not appealed. Thus, today’s opinion should
       not be read as expressing any position on the correctness of the procedures that
       were used in that case. Among the many questions that are not answered by this
       opinion are (1) whether mandamus was appropriate on these facts, (2) whether SI
       had standing to bring the mandamus complaint, (3) whether a corrective tax deed
       may be issued when the “correction” is to issue the deed to an entirely different
       party, (4) whether a court may simultaneously declare a tax deed void and order
       that it be reformed, and (5) whether the tax deed could be reformed in a proceeding
       in which neither the Groomes nor the Castlemans were made parties.

¶ 51       This court takes the case as it finds it, and where we find it is with a court having
       granted a writ of mandamus to reform a tax deed and with a corrective tax deed
       having been issued pursuant to the court’s order. Moreover, it was SI who insisted
       that the deed should be reformed, and the order granting reformation was an agreed
       order between SI and the circuit clerk. The general rule is that, except as to
       bona fide purchasers without notice and those similarly situated, a reformed
       instrument relates back to, and takes effect from, the time of the original execution.
       76 C.J.S. Reformation of Instruments § 101 (June 2021 Update); L.E. Myers Co. v.
       Harbor Insurance Co., 67 Ill. App. 3d 496, 501-04 (1978); see also Foley v.
       Worthington, 209 P.2d 871, 872 (Okla. 1949) (corrected tax deed relates back to




                                                - 17 -
       and becomes effective from time of sale); McCullough v. Young, 175 P.2d 322, 324
       (Okla. 1946) (under relation back doctrine, corrected tax deed becomes the original
       deed). Whether or not a corrective tax deed should have been issued, one was in
       fact issued, and it was done because SI filed a mandamus complaint seeking
       reformation of the original deed. Accordingly, based solely on the unusual and
       unique facts before the court, I concur in the court’s judgment.


¶ 52       JUSTICE OVERSTREET took no part in the consideration or decision of this
       case.




                                             - 18 -